Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SUPPLEMENT DATED MAY 8, 2 MARKET VECTORS ETF TRUST Dated December 4, 2007 This Supplement updates certain information contained in the above-dated Prospectus for Market Vectors ETF Trust (the Trust) regarding the Market VectorsLehman Brothers AMT-Free Intermediate Municipal Index ETF, Market VectorsLehman Brothers AMT-Free Long Municipal Index ETF, Market VectorsLehman Brothers AMT-Free Short Municipal Index ETF, Market VectorsLehman Brothers High-Yield Municipal Index ETF, Market VectorsLehman Brothers AMT-Free California Long Municipal Index ETF and Market VectorsLehman Brothers AMT-Free New York Long Municipal Index ETF (the Funds), each a series of the Trust. You may obtain copies of the Funds Prospectus free of charge, upon request, by calling toll-free 1.800.826.2333 or by visiting the Van Eck website at www.vaneck.com . Footnote (d) in the section entitled Fees and Expenses: Market VectorsLehman Brothers AMT-Free Intermediate Municipal Index ETF is hereby deleted and replaced with the following: (d) The Adviser has contractually agreed to waive fees and/or pay Fund expenses to the extent necessary to prevent the operating expenses of the Fund (excluding interest expense, offering costs and other trading expenses, taxes and extraordinary expenses) from exceeding 0.20% of average net assets per year at least until September 1, 2009. Footnote (d) in each of the sections entitled Fees and Expenses: Market VectorsLehman Brothers AMT-Free Long Municipal Index ETF, Fees and Expenses: Market VectorsLehman
